Case 19-51342-bib # But 46-10 &fidied o1/0s/2p Ig po AE Rage d ¢

%

CLERK OF GiREUIT CouRY Title Central Corr
NASHINSERE COUNTY 5320 Spectrum Dr., Suite A

Frederick, MD 21703
CASE NO. ii

 

     

After Recording Return. To:
4 é

FIRST\ERANKLIN

c/o SEE URE CONNECTIONS TAX ID #

1 NAL WAY fim aeee
IDAHO FALLS, ID 83402 TITLE INSURER: ¢-4-7

REZINANCE

 

 

[Space Above This Line For Recording Data}

DEED OF TRUST
1

ISLE INTIIONS

Words ased in multiple sections of this document.are defined below and other words are defined in Sections: 3, 11, 13
and 21. Certain rules regarding the usage of words used in this document are also provided in Section 16.

{A} “Security Instrument” means tis document, which ts dated January 17, 2006,
Riders te this document. *

(>) “Borrower” is PHILLIP L GERWIG and KATHERINE ANN GERVVIG

Borrower is the trustor under this Seourity bistrument.

(C) “Lender” is FIRST FRANKLIN A DIVISION OF NAT. CITY BANK OF IN

Lender is a Nelional Association orgarazed and cx istir
the laws of United Slates of America » Lender’sa

2150 NORTH FIRST STREET, SAN JOSE, California 95131

(D>) “Trustee” is Ronaid L. Chasen

(2) “MERS is. Mortgage Electronic Registration Systems, Inc. MEES is acseparaic corporation fiat is acting sol

 

# under

dress is

ily as a

nominee for Lender and Lender's successors and assigns. MERS i the beneliciary under this Security instrument, MERS
is-organized and existing under the laws of Delaware, dud has an address and telephone mumber of P.O. ox 2026, int, Mi

$8501-2026, ich (888) 670-MERS.

(PF) “Note means the promissory note signed by Borrower and dated January 17.2006 The Note
states that Borrower owes Lender Two Hundred Forty Two Thousand Nine Hundred Filteand noft00

Dollars (0.8.5 242, 950.00 } plus interest. Gorrower has promised
to Pay thix debt in regular Periodic Payments and to pay the debt in full not later than February 01, 2036
MARY LANIM Single Fanily—Paasie Mac Freddie Mac UNIFORM INSTRUMENT ee

YOM GyI4L9 Oeyip wens MEMOST TS (Page f af ie pages) Po

 

EXHIBIT A
Case 19-51342-btb Doc 164 9 Erferel @1%B/20 14:09:48 Page 2 of 32
ULERK OF CIRCUIT CouR
WASHINGTON aunty
«G) “Property” means the property that is described below wider tie heading Transfer of Rights in the Property.”

(0) “Loan” means the debt evidenced by the Note, plus interest, aby prepayment charges. and late charges due under the
Note, and all eume duc under this Security Instrument, plus interest.

() “Riders” means all Riders to this Security Instrument that are executed by Borrower. The following Riders are to be
executed by Borrower [check box as applicable:

Cd Adjustable Mate Rider -— Candomrmium Rider CC] Second Homie Bider
cy Dalioon. Rader = Plonnied Unit Development Rider Lx] Onher(s) [specify] Prenay Rider

cl i-d Pamily Rider cw Biweekly Payment Ruder

i) “Applicuble Law méans all controlling applicable federal, state and local statutes, regulations, ordinances und
administrative rules and orders (hat have the effect of law) as wellas allapplicable. final, non-appealable judicial opinions.

iK) “Community Asseciation Dues, Fees, and Assessrients” moans all dues, fees, assessments and other charges|that are
imposed on Borrower or the Property by a condominium association, hameowners association or similar organization

(i) “Klectronic Funds Transfer” means amy transfer of fonds, other than a transactieni originated by check, drali, or
similar paper iistrument, which ie mitiated through an electronic terminal, telephonic instrument,.comiputer, or magnetic tape
go as 46 order, inetruct, or authorize-w financial istitition to debit or credit ab sccount. Such term includes, but is not limited
te, point-of-sale anglers, automated teller machine transactions, wansférs iutiated by telephone. wire transters, and
automated clearinghouse ransfers.

iM) “KRacrow lreme™ means those Heme that are described in Section 3.

(SN) “Miscellancous Proceeds” means any compensation, settlement, award of damages, or proceads paid by amy third
party fother than insurance proceeds paid under the coverapes described in Section 3) for (i) damage to, of destruction off the
Property; (4) condemnation or other taking of all-or any part of the Property; Gil} conveyance in-len of condemnation; or
(rv) misrepreseniations of, of omissions as 16, ihe value and/or condition of the Property.

() “Mortgage Insurance” scans iInsurante protecung Lender against the nonpayment of, crdelall on, tbe Lown.
P &

iP) “Periodic Payment” means the regularly scheduled amount duc for (1) principal. and interest-under the. Note, plus
Ol) any arnountsumder Section 3 of this Security Instrument:

40) “RESPA”’ means the Real Estate Setlement Procedures Act (12 U.S.C. $260) et seq.) and Ns amplementing reguladon,
Reeulaton X (24 CPR, Part 3500), as they might be amended from tinie to time, or any additional or successor legislation
or regulation thal poveris ihe same sublect mater. As used in this Security Instrument, “RESPA” refers to al requirements
and restrictions that-are unposed in regard tg a “federally relatsd mongage loan” even if the loan does not qualily.as a
“foderalby related mortage loan” under RESP A:

{R) “Successor ia Inferest of Borrower” means any party that has iaken tithe ic the Property, whether or not that party has
assumed Borrower's obligations under the Note and/or tins Securiy instrament.

 

REAR Y LANTS~Saigio Pinih)—~ Panne Mae/Freddie Mac UNTP ORE INSTRUMENT Porm S027 203

PORE OP O01 9 (G85 2) MAF RADIO 7 (Page 2 af 7a pores)

 
   

Case 19-51342-btb Doc 16-1 2h bred 01/20 14:09:48 Page 3 of 32

CLERK OF CIRCUIT COURT
WASHINGTON CUNT’ |

TRANSFER OF RIGHTS IN THE PROPERTY

The beneficiary of this Security Insirument is MERS (solely as nuniines for Lender and-Lender’s successors and assigns) and
the succeéssors and assigns of MERS. This Seourtty instrument secures to Lender: G) the repayment of the Loar, sod all
renewals, chtensions and modifications of the Note; and (i) the performance of Borrower's covenants and agreements S.inder
this Security lastrument end the Note. For this purpose, Borrower irrevocably grants and conveys to Trusted, im tryst, with

power of sale the following described property located im the . COUNTY . of
Type of KRecanding Jurisdiodon}

WASPUNGTON
Namal Recor: durigdetion)

LEGAL DESCRIPTION ATTACHED HERETO AND MADE A PART HEREOF

which currently has the address of T1007 SUNSET CHRCLE
street!
HAGERS TOWN , Maryland 21742 (“Property Address"):
[oop {fin Cede}

TOGETHER Wht all the improvements now or hereafter erected an the property, and all casements, appuriinances,
and fatures now dr hereafter a part-of the property. All replacerients and additions shall alec. be covered by Uns beourity
instranient. All of the foregoing ia réferred to in this Security Instrument as the “Property.” Borrower understands and agrees
thar MERS hold only legal site to the inwrests granted by Borrower in this Securay Instrument, bul, if necessary to comply
with law or custom, MERS. (as nominee for bender and Lender's successors and assigns) has the right id exercise 4 apy or all
af those interests, including, but not limited to, the right io foreclose and sell the Property; and to take any action required of
Lender including, but hot limited to, releasing and canceling this Seourity Instrument.

 

BORROWER COVENANTS that Borrower is lawfilly scised of the estate hereby conveyed and has the right to grant
an convey the Property and-that the Property isunencembered, except for encumbrances of record. Borrower warrants and
will defend penerally ihe ide 16 the Property against all clairis and demands, subject to any encumbrances of record.

THES SECURITY INSTRUMENT combines .iniform covenants for national vee aed non-uniform covenants with
limited variations by jumsdiction io coustitate a anilorm sccurity insiramiont covering ral property.

UNIFORM COVENANTS) Borrower and Lender caveuant and agree as follows:

i. Payment of Principal, Interest, Escrow Items, Prepayment Charges, and Late Charges, Borrower shail pay
when clue the principal off and interest on, the debt eviderioed by the Note and any prepayment chardes and late chapwee due
under the Note. Gorrower shall also pay fonds for Escrow Tiers pursuant fo Section 3. Payments dud umler the Note and this
Security Instrument shall be meade in US. currency, However, if any check or other instrament received by Lender as
payment under the Note or dis Security. lnstrament is returned to lender unpaid, Lender may require that arty or all
subsequerit payments duc under the Note and this Security Instrument be made in one or more of the following fprinis,.as
selected by Lender: (a) cash: (b)} money order; (c}) certified check, bank check, treasurer's check or cashier's check, ervaded
any such check ie drawn Upon an institution whose depeosiis. are insured by a federal agency, instrumentality, or entity, or
id} Electronic Furds Transter.

Payments are deenied received by Leader when received at the location designated m the Note or at such otberlocehion
as thay be designated by Lender in accordance with whe notice provisions my Section 15. Lender may retum any payment or

 

MARYLAND Single Panily Pale SdacProddice Mac LIF OHM INSTRUMENT Porn dog? (0

PEM OFaLS ant) eng MEMOS 14 fPage Jag (9 pages? |
Case 19-51342-btb Doc4@4# 3eni@rédfo&/08/20 14:09:48 Page 4 of 32

CLERK OF Cigch
WASHINGTON CouNGe

partial payment ifthe payment or partial payments are insufficient to bring the Loan current. Lender may accept any payinent
or pardal payment insufficientto bring the Loan current, without waiver of any tights hereunder or prepadice 10.118 rights tw
refuse such payment or partial payments in the future, but Lender in not obligated to apply such paymients at the time such
payments arc accepted. i dach Periodic Payment is applied as of He scheduled due date. then bender need not-pay interest on
unapplied fonds. Lender may bold such unapplied funds until Borrower makes payment to bring the Loan current. Hf
Borrower does not do sc within o reasonable period of time, Lender shall ciuher apply such funds orretian them to. Borrower,
ifmot applied earher, such funds will be applied to the outstanding principal balance under ihe Note immediately prior to
foreclosure. No offset.or claim which Borrower might have now orin the future against Lender ahall relieve. Borrower from
making payments due under the Note and ihis Security instrument or performing the covenants and agreenients secnred by
tus hecurity Instruniont,

i. <Application of Payments or Proceeds. Except ds otherwise described in this Section 2. all payments accepted
and applied by Lenmleruhall be applied in the following order of priority: (4) interest due under ihe Note; -(b) principal duc
under. the Note; (c) aniounts due under Section 3. Such payinente shall be applied io each Periodic Payment in the order an
wiioh. it became due. Any remaming amounts shell be applied first to late charges, second to avy other amounts due under
this Security Instrument, and then to reduce the principal balance of the Note.

if Lender receives @ payment trom: Borrower for a delinquent Periodic Payment which inchades a sufficient amountdo
pay any late charve duc the payment may be applied io the delingnient payment and the late charge. [furore than one Periodic
Payment is cutsianding, Lender may apply any payment received from Borrower to the repayment of the Periodic. Payments
if, and to the extent that, each paynient can be paid im full To ihe extent diel any excess existe after the payment is applied ie
the full payment of one or mere Periodic Payments, such excess ouxy be applied to any late charges due. Voluntary
prepayments shall be applied first to any prepassnent charges and then as desoribed in the Note. i

Any application of payments, insurance proceeds, or Miscellancous Proceeds. to principal duc under die Note shall not
extend or postpone the duc date, or dhange the amount, of the Periodic Payments. :

3 Funds for Escrow Wems. Borrower shall pay to Lender on the day Period Payments are duc under the Note,
until the Note is paid 6) full, a sum Ghe “Puands") to provide for payment of amounts due for. (a) taxes. and assessment and
other jtems which can altdin priority over this Security Instrurnent.as a lien or encumbrance on the Property; (6) leaschold
payments or grotind rents on the Property, if any: (ce) premiums for any and all Insurance required by Lender under Section 5,
and (d) Mortgage Insurance preniiums; if any, or any sums payable by Borrower fo Lender im Leu of ihe payment of
Mortgave Insurance premiums in accordance with the provisions of Section 10. These items arc called “Escrow Tics.” At
ofiginalion of alany time during the term of the Loan, Lender may require. that Community Association Dues, Pees, ad
Assessments, if any, be escrowed by Borrower, and such dues, fees and assessments shall/be an Pecrow lem: Borrower shall
prompily furnish to Lender.all notices of araounts tobe paid ander this Section. Borrower shall pay Lender the Funds for
Escrow ltoms unless Lender waives Horrawer's obligation to pey the Funds for any or all Nscraw ems, Lender may ware
Borrower's obligation to pay i6 Lender Funds for any or all Escrow ltems at any time. Any suck waiver may only be it
writing. Indbe event of such waiver, Borrower shall pay directly, when and where. payable, the amounts duc for any (Escrow
lteme for which payment of Funds has-been waived by Lender and, W Lender requires, shall furnish to Lender recespi«
evidencing such payment within such dime peried as Lender may require: Borrower's obligation io make such paymenis and
to provide receipts shall forall purposes be deemed to be a cowenant and agreement contamnied in this Security Instrubent, as
the phrase “covenant and agreement’ is used iy Section.O. If Borrower is obligated to pay Escrow lenis directly, pursuant to
&@ waiver, and Borrower fails topay the amount doe for an Escrow trom, Lender may exercise is rights under Section 0 and
pay such aprount- and. Borrower shall then be obligaied uncer Section 9 to repay to Lender any such amourt. Lender may
revoke the waiver as io any-or all acrow Ttems at any tiie by a novice given in accordance with Secuian 1 and, uppn such
revocation, Borrower shall pay to Lender all Fands. and in such amounts, thatare then required under this Section 3.

Lender may; af any time, collect and hold Pianis in an amount (a) sulliciont 16 permit Lender to apply the Pounds at the
tine specified under RESPA, und (b} not toexceed the maxiniim amount a lender can require under KESPA. Lender shall
estimate the arourit of Funde due on the basis of current data and reasonable estimates of expenditures of future Escrow
lveris or otherwise in acoordance with Applicable Law.

The Funds shall be Held in an-institution whose deposns are ineured by a federal agency, matramentality, or entity
including Lender, if Lender is an iistinition whose deposits are so insured) or in arity Federal Hormie Loan Bank. Lender shall
apply the Funds to pay the Bscrow Items no leter than the time specified under RESP A, Lender shall net charge Borrower for
holding and applying the Funds, annually analysing the escrow account, or verifying ihe Escrow. tems, unless Lender pays
Borrower interest on the Funds and Applicable Law permits Lender to make euch.a charge. Uniess.an agreement is made in
writing or Applicable Law requires interest id be pail on the Funds, Lender shall not be required to pay Borrower any interes!

 

 

 

MARLAND Single Farilly Fannie Mach reddic hiwe LI NIFORM INSTRUMENT Pores: S021 1/64

FRE OPTS 41 MENS MEMOS 114 Pies fy fF poses) Fo

4
:
Case 19-51342-btb Doc 16-9 4 Bhtel@@dis/20 14:09:48 Page 5 of 32

CLERK OF CIRCUIT COURT
WASHINGTON COUNTY

or eamings on the Funds. Borrower and Lender can agree in writing, however, thar interest shall be paid on the: Funds.
Lender shall give to Borrower, without charge, am annual accounting of the Funds as required by RESPA.
ifthere ise surplus of Pande held in escrow, as defaved under RESPA, Lender shall acoount to Norrower for the excess
funds in accordance with RESPA. If there is a shortage of Fiuids held in escrow, as defined. under RESPA, Lender shall
nolify Borrower as required bi RESPA and Borrower shall-pay to Lender the amount necessary to muke up the shortage in
accordance with RESPA, builin no miore than [2 monthly paymenis. If there ina deficiency of Funds held in eadrow, as
defined under RESPA, Lender shall notify Horrower as. required by RESP A, and Borrower shall pay to Lender the amount
neceseary to niake up the deficienoy in accordarce with RESPA, bobin mo more than 12 amonthly payments.
Upon payment in fill of all. sume secured by this Security Instrument: Lender shall promptly refimd to Borrower any
Pands held ty Lersier.
4. harees: Liens. Borrower shall pay all taxes, assesemients, charges, fines, and pnpositions attributable to the
Property which can attain priority over this Security Instrument, leaschold payments or grownd rents on the Property, if any,
and Community Association Dues, Pees, and Assessments, if any. To the extent that these Henre are Eecresy Items, Bprrower
shall pay thera inthe manner provided an Section 3.
Barrewer shall promptly discharge any lien which has-pricrity over this Security Instrument unless Dorrawer: (a) agrees
in writing to the payment of the obligation secured by the lien in s manner acceptable ta Lender, “but only so long as
Borrower is perfSrming such agreement, (b) contests the lew in good faith by, or defends against enforcement. of the lien in,
legal proceedings which in Lender's opinion operaie to prevent ihe enforsement of Ure Hen while those proceedings are
pending, but only witil such proceedings aré concluded: or (c}) secures from the holder of thé lien an agreement satisfactory to
Lesider eubordinating the lien to this Security Insirument. Lf Lender determines that any part of the Property is subiect to 8
len which can aitain priotity aver this SeGurity Instranient, Lender may give Borrower a notice identifying the len) Within
10 days of the date on which that notice is given, Borrower shall-salisfy the Nen or take onc or miore of the actions set forth
above in this Section 4.
Lender may require Borrower to pay a one-time charge for areal estate tax verification and/or reporting service used by
Letiler oy connection with tis Loan,
S. Preperty Insurance. Borrower shall keep the miuprovements now existing or hereafier drected on the Property
insured against loss by fire, hazards included within the term: “extended coverages’ and any other hazards melading, but not
limited 6, earthquakes and floods, for which Lender requires insurance. This insurance shall beunsintained in the amounts
Gnclading deductible levels) and for the peridds dat. Lender requires. What Lender requires pursuant-to the preceding
sefitencds can change during the termi of the Loan. The insurance carrier providing the insurance shall be-chosen by Borrower
sabject to Lender's debt t disapprove Borrower's choice, which right shall not-be csercised unreasonably. Londer riay
require Borrower to pay, iy conection with this Loan, cither: {a} 8 one-time charge dor flood zone detersination,
certification and wacking services; or (6) a one-time charge for flood sone determination and. certification services and
subsequent charges each time rérappings.or siviilar changes cceur which. reasonably might affect such determination or
certification: Borrowershall also be responsible for the payment of any fecsamiposed by the Federal imergency Managenmnt
Agency if connection with the review of apy flocd sone determination resualiing from an objection by Borrawer,
if Borrower fails ig maintain any of the coverages described above, Lender may obtain Insurance coverage,.at-Lender’s
oaption and Borrowers expense, Lender is under ne Gbligation to purchase any particular type ot amount of coverage.
‘Therefore, such coverage shall cover bender, but might or might not protest horrawer, Borrower's equity in the Property, or
ihe contents of the Property, against any risk, hazard or liability and might provide greater or lesser coverage Uhan was
previdusiv in effect. Borrower acknowledges that the coatof the insurance coverage so obtained might significantly exceed
the cost.of insurance tat Borrower could Nave obtained, Any amounts disbursed by Lender under this Section 5 shall become
addvional deity of Borrower secured by this Seourity Inswunient. Thess ameuints shall bear miterest at the Note rate from ibe
date of disbursement and shall be payable, with such imterest spon notice fram Lender to Morrower requesting pay ment
AGL insurance policies. required by Lender and renewals of such policies shall be subject to Lender's right to disapprove
such policies, shall include a standard mortage clause, and shall name Lender as mortgagee and/or as an additional. loss
payee. Lender shall have. the right i6 hold the policies and renewal certificates: HW Lender requires, Borrower shall promptly
give to Lender all receipts of paid premiums and renewal notices. 1f Borrower obtains any. form of insurance coverpge. rot
otherwise required by Lender, for dariage to, or destruction of, the Property, such’ policy shall include .« standard mortpage
clause and shall name Lender as mortgagee and/or as an. additional loss payee. J
In the event of logs, Borrower shall give promipt sotice to the insurance carrier and lender. Lendermiay make proof of
joss if notcmade promptly by Borrower. Unless bender and. Borrower otherwise agree in writing, any ussurance proceeds,
whether or not the underlying instirance was required by bender. shall be applied to restoration or repair of the Property, if

:

 

 

MARYLAND. 5 nie Family Farnese Maa Preddic Mar UNTPORSLINSTRUMENT Parni 2021 War

4
:
Case 19-51342-btb Doc 164 9 ftntere @1lp@/20 14:09:48 Page 6 of 32

CLERIWOF CIRCUIT
WASHINGTON CouNTy.

the restoration or repair. is economically feasible and Lender’s security ig ndt lessened. (During Such repair and restoration
period, Lender ahall have the felt io hold such insurance proceeds unul Lender has had an opportunity to inspect such
Property to ensure the work has been completed to Lender's satisfaction, provided that such inepection shall be undertaken
prormepily. (lender may disburse proceeds for thé repairs and restoration in. a single peyment or in a series of progress
payments.as the work is compléted. Unless an agreement is made in writing or Applicable Law requires interest lo be/paid on
euch insurance proceeds, Lender shall not be required to pay Borrower any interest or earings on such proceeds, Pees for
public adjusters, or other third parties, retained by Borrower shall not be paid out of the jasurance procueds and shall be the
sole obligation of Borrower. [ff ihe restoration or repair is norecononicslly feasible or Lender's security woukl be lessened,
the insurance proceeds shall be applied te the sumis-sccured by this Security Instrument, whether or got then due, with the
ekoess, 1 any, paid to Borrower: Such insurance proceeds shall be apphed im theorder provided for in Section 2.

if Borrower abandons the Property. Lender may file, iegotiate and senle any available imeurance claim and. related
matters. 1f Borrower does not respond within 20 days toa notice from Lender that the insurance carrier has offered to settle a
claim, then Lendérmay negotiate and settle the claim. The 30-day period will bepin when the notice is given. In enher event,
or Lender acquires the Property under Section 22 of otherwise, Borrower hereby assigns to Lender (a) Borrower's rights to
any isurerce proceeds in an amount nol 16 exceed the. amounts unpaid wider the Note or this Seournty.Tastrument, and
(b> any other of Borrower's rights (other than the right to any refund of uncarned prenviums paid by Borrewur) wader all
insurance policies covering the Property, insofar.as auch riebts are applicable io the coverage ofthe Property. Lender may use
ihe iiwurance proceeds either to repair or restore the Property or to pay amounts anpard undst the Note or this Becurity
Instrument, whether or not then due.

6& Orcepancy. Borrower shall occupy, establish, and use the Property.as Borrower's princypal residence wathin 60
days aller the execution of this Security Instrument and shall. contmmue lo ocoupy the Property as. Borrower's principal
residence for at least one year after the date of occupancy, unless Lender otherwise agreds in writing, which consent shall not
bounreasonably withheld, or unless extenuating circumstances exist which are beyond Borrower's control,

7. Preservation, Maintenance and Protection.of the Property; Inspectious.. Borrower shall not destroy, damage
or gnpeir ihe Property, allow the Property so deteriorate or conumit waste on the Property, Whether or not. Borower is
resting in the Property, Borrower shall maintain the Property in order ta prevent the Property froni deteriorsting or
decreasing ih value duc toi condition. Unless is determined pursuant to Section ¢ that repsir-or restoration. is act
dconomically feasible, Borrower shall proaiptly repair the Property if damaged to avoid further deterioration or damage. If
insurance or conderanation proceeds are paid in connection with damage to, or the taking of, the Property, Nor rower shall be
responsible for repairing or restoring the Property only if Lender bas released proceeds Tor such. purposes. Loevidier may
disburse proceeds for the repsirs and restoration in.a single psyment.or ure serice of progress payments as the pwork ts
conipleted. 1f the msurahce or condemnation proceeds are not sulficient to repair Gt restore the Property, Borrower. is not
reheved of Gorroewer's obligation for the completion of such repair or restoration.

Lender oriis agent may make reasonable entrics upon and inspections of the Property. 1M has reasonable cause) Lender
way mnepect the interior of the improvemenis-on the Property, Lender shall give Borrower notice at The Hime oOf-or prior to
such an interior inspection specifying such reasonable cause.

& Berrower's Loan Application. Borrower shall be a: default if, daring the Loan application process, Doriawer or
any persons Gr entities acung at the direction of Borrower or with Borrower's Knowledge or consent gave muucrially false,
misleading, or inaccurate information or statements to Lender (er failed to provide Lender with material aiformation) in
sonacction wilh the Loan. Material representaiions include, but are nor limilted to, representations concerning Borrower's
occupancy of the Property as Borrower's principal residence:

9 “Protection of Lender's Interest in the Property and Rights Under this Security Instrument. 1f (a) Borrower
faileto perform the covenants and agreemenis contained in-diis Security Instrument, (b) there is a legal proceeding that might
significantly affect Juender's. interest in the Praperty and/or-rightw onderthar Security Instrument (such as a proceeding in
bankrupicy, probate, for condemnation or forfeiture, for enforcement ofa lien which may attain priority over this Security
instrument of to enforte laws or regulations), orice) Borrower has abandoned the Proserty, then Londer may do and pay for
whatever is roasciable or appropriate to protect Lender's interest in the Property and rights under this Secirity Instrument,
including protecting and/or assessing the value ofthe Property, and securing and/or repairing the Property. Lender's actions
Can Include, butare not hmited to: (a) paving any sume secured by alien which has priority over this Securtty Instrument;
(b) appearing in court: and (c)puying reasonable attorneys" fees to protect its interest in the Property and/or rights under this
Security Instrunient, including its secured position in a bankrupicy proceeding. Securing the Property inchades, bgt ie not
Himited to, entering the Property to make repeirs, change locks, replace or board up doors and windows, drain. waler from
pines, eliminate building or other onde violations or danacrous conditions, arid have walities fumed on or off Although

 

 

MABRY E.AMNE--Single Farniiy---Puanie MacKreddie Mac TU NERORST INSTRU SEEIT Forme G02 1 4/04

iT Pte (oe tees MPD 4 Page 6 of 73 pases)
Case 19-51342-btb Doc 164 9 Bniere@ @iind/20 14:09:48 Page 7 of 32

CLERK OF cinou
WASHINGTON CoUNTA.

Lender may take action under this Section 9, Lender does not have to do so ands not under any duly or obligation lo do so.
itis agreed that Lender incurs no lisbilipy for nol taking any or.all actions authorized under this Section ¥.
Any aniounis disbursed by Lender under this Section 0 shall become additional debt of Borrower secured by this
Security Instrunient, These armounts shall bear interesd at dhe Nove rate from the date of dishursemert and shall be payable,
with such miterest wpon notice from Londer io Borrower requesting payment.
if this Security Insiramednt is ona leasehold, Borrower shall comply with all the provisions of the lease, 1f Borrower
acquires fee ade to the Property, the leaschold and the fec title shall not merge unléss Lender agrees tothe merger in writing.
10. Moerteage Insurance, 1f Lender required Mortgage Ingerence ay’a condition of making the Loan, Borrowershall
pay the premiums required to maintain the Mortgage Insurance ii effect. If, for any reason, the Mortgage Insurance average
required by Lender ceases to be available from ihe wiorteape insurer that previously provided such insurance and. Borrower
was required to make soperately dlesignated payrhenis toward the promiams for Mortgage Insurance, Horrower shall pay the
premiums required to obtain coverage aubstantially equivalent to the Mortgage Insurance previously in effect, al a cost
substantially equivalent to the cost 16 Borrower ofthe Mortgage Insurance previously in effect, from an alternate mortgage
imererselected by Lender. lf substantially equivalent Mortgage. Insurance coverage is not available, Borrower shall continue
io pay to Lender the amount of the separately designated payments that were duc when the visurance Coverage consed to. be in
effect: Lender will accept,.wee and retain these payments a5. non-refundable loss reserve in lieu of Mortgage insurance. Such
loss reserve shall be non-refundable, notwithstanding the fact thal the Loancis ultimately paid in fill, and Lender shall stot be
required to pay Borrower any interest or carninges on such loss reserve: Lender can no-longer require. loss reserve payunents a
Mortgage Insurance cowerage-{in the amount and for the periad tha: Lender requires) provided by an insurer selebted by
Lender again becormes available, is abteined, and Lender requires separately designated payments toward the opromainme for
Mortgage Insurance. If Lender required Mortgage Insurance as a condition of making the Loan and Borrower was required to
make separately designated. payments toward the premiuwme for. Mortgage Insurance, Borrower «hall pay the premiums
required to maintain Mortgage Insurance in efYect, or to prowule s rion-refundable loss reserve, until Lender's requirement for
Mortgage Insurance ends in accordance. with. ary ovritten agreemumt between Borrower and Lender providing fpr such
terthination or wniil termination ie required by Apphcable Law. Nothing inthis Section 10 afiects Borrower's + obligation te
pay micrest( atthe rate prowided in the Now, :
Mortgage Insurance reintburses Lender (or-any entity that purchases the Note} for certam losses 1 may i
Borrower dods not repay the Loan as agreed. Borrower i nota party to the Mortgage Insurance.
Morigave insurers evaluate their total risk on all such msurance in-ferce from time tr time, and miny enter mito
agreements With other partics that share or modify their risk, or reduce losses. These agreements arc-on terme and conditions
that are satisfactory to the mortgage gisurer and the other party (or parties) to these agrosmenis. These agreements may
mqquuire dhe mortgage insurey to make payments using any source of funds that the mortgage insurer may have available
twhich may inchuie funds obtained trom Mortgage Insurance premimns):
AS a result of these agreements, Lender, any purchaser of the Note, another insurer any rehysurer, any other entity, or
any affiliate of any.of the foregoing, may receive (directly or indirectly) amounts that derive from (or might be charapterized
as) a portion of Borrower's payments for Mortuage Insurance, in exchange for sharing or modifying the mortgage pasurer’s
risk, orreducing losses, If such agreement provides that an affiliate of Lender takes a share of the insurer’s risk in exchenge
fora share of the premiums paid io the insurer, the arrangement is ofien teoned “captive reinsurance.” Purther:
ia) Any such agreements will not affect the amounts that Borrower has. agreed te pay for Morigage Insurance,
or any other terms of the Loon. Such agreements will not increase the amount Borrower will owe fur Mortgage
Insurance, and they will notentitle Borrower to any refund.
iby) Any sach agreements wl not affect the rights Borrawer has--if any——-with respect to the Mortgage
insurance under the Homeowners Protection Act of 1908 or any other low. These rights may Include the right to
rdevive certain disclosures, ta request and obtain. cadceliation of the Mortgage Insurance, io bave Ue Mortgage
insurancé terminated automatically, and/or to receive a refund of any Mortgage Insurance premiums that were
uncarned at the finie of such cancellation or terniination. :
Lt. Aasignuinent of Miscellancous Proceeds; Forfeiture. All Miscellancous Procecds are hereby assigned ta and shall
be paid to: Lender,
if the Property in damaged, such Miscellaneous Proceeds shall he applied to restoration or repair of the Property, ifthe
restoration or repairis economically feasible and Lender's scourity is not lessened. During such repair and restoration period,
Lenier shall have the Night to hold such Miscellaneous Proceeds until Lender has hid an opportunity to inspect.such Hroperiy
to ensure the work has been conmpleted to Lender's satisfaction, provided that such inspection shall be undertaken, promptly.
Lender may pay for the repairs and résioration in a single disbursement or ina serics of progress. payments as. the work 15

 

nour if

 

 

 

MARY LAME ingle Family Pannie Maw Freidie Mec NIP ORS INS TRURENT Porn BORE P08

fee Oras ait MES MEMOGTT4 (Page Saf £3 peigis}
Case 19-51342-btb Doc 16-# & EhteS@da/68/20 14:09:48 Page 8 of 32

CLERK OF CIRGUIT COURT
WASHINGTON COUNTY:

completed, Linless.an agreement ig made in writing or Applicable Law requires interest i he paid on sich Miscolansous
Proceeds, Lender shall not-he required 14 pay Borrower any interest or earnings on such Mincellancous Proceeds. If the
restoralionor repair is pot coonorically feasible or lender's security would be lessened, the Miscellaneous Proceeds shall be
applied 10. the sumis secured by this Security Instrument, whether or not then due, with the-excess, if any, paid ty Horrower.
Such Miscellaneous Proceeds shall be applied in the order provided foran Section 2.

Inthe event ofa tote) teking, destruction, ar logs in value of the Property, the Miscellaneous Proceeds shall be applied te
the Sums secured by this Security Instrument, whether or not then duc, with the excess, if atiy, paid to Borrower.

in the event of a partial @king, destruction, or loss im walue of the Property in which the fir market value of the
Property inunediately before the partial taking, destruction,.or loss ii value is equal to or greater than the amount of the sums
secured by thie Security Instrument pmmediately before the partial taking, destruction, or loss in value, unless Borrower and
Lender otherwise agree in writing, the sums secured by this Security Instrument shall be reduced by the amount of the
Miscellaneous Proceeds multiplied by the following fraction: (a) ihe total amount of the sums secured drumediately before the
partial taking, destruction, or loss in value divided by (b) the fair market value of the Property nvarrediately before the partial
tsking, destruction, or lose in-valuc. “ny balance shall be paid to Borrower. ‘

f
3

in the event of a pariial taking, destruction, or ides in -walue of the Property im which the deir market valup of the
Property immediately before ihe partial taking, destruction, or loss in value is lese than the amount of the sums secured
anmediately before ihe partial king, destruction, or hiss in value, imless Borrower and lender otherwise agree in writing,
the Miscellancous Proceeds shall be-applied-to the sums. scoured by thie Security Instrument whether or not the Sums are
then ahae. i
ifthe Propertvis abandoned by Borroweror if, afer notice by Lender to Borrower that the Opposing Party (as defined
1. the text sentence) offers to nieké an award to seule a claim for damages, Borrower fails to respond to Lender within SG
days afier the date the notice is given, Lender is authoriaed ww. cdHect and apply the Miscellancous Proceeds either to
restoration or repair of the Property or to the suns secured by this, Security Instrument, whether or not then due. “Opposing
Party” means the third party that owes Borrower Mincellancous Procesds or the party against whoni, Borrower hag a right of
action in regard id Miscellaneous Procecds. :
Borrower shall be in default.if any action or proceeding, whether calor criminal, is begun that, incLender’s judgment,
could result in forieltare of the Property or other material impairment of lender's interest inthe Property or rights under ibis
Security Instrument. Borrower can cure such a. defailt and, if acceleration has occurred, reinstate as provided in. 4 Sedtion 1S,
by causing the action er proceeding to be dismissed with a ruling thet, io Lender's jidgment, prechides forfeinue of the
Property or otlier material impairment of Ledder'’s interest in the Property or rights andor this Security Instrument, The
proceeds of any award or claim for damages that are attributable tothe inpairment of Lemier’s interest in the Property are
hereby assigned and shal) - be paid io Lender.
AQ Miscellaneous Proceeds thatare not applicd to restoration or repair of the Property shall be applied Inthe order
provided form Section 2.
12. Borrower Nat Released; Forbearance By Lender Not a Woalwer. Extension of the time for payment or
modification of amortization of the ims secured by this. Securty Insturment granted by Lender to Dorrower.or any
Successor in Interest of Borrower-shall net operate to release the lability of Borrower or any Successors in Inierest of
Porrawer. Lender shall not be required w commence proceedings against any Successor in Interest of Borrower or to refuse
io-extend ame for payment or otherwise modify amortization of the sume sceured by this Security Instrument by reason of
apy demand made by the original Borrower or any Successors in Interest of Borrower, Any forbearance by 1 Lender iD
exercising any right or remedy inchiding, without linintion, Lender's acoeptance of payments from third persons, entities or
Successors in Interest of Borrower or in amounts jess then the amount then duc, shall not be oa waiver of or preclude the
exercise of any nght or reniecdy.
13. Joint and Several Laability: Co-signers: Successers aud Assigns Bound. Borrower covenants and agrecs that
Borrower's obligations and Hability shall be joint and several. Nowever, any Borrower who co-signs this Security Ingtrument
but does nol execute. die Note (a “co-signer’): (a) is co-signing this Seourity Iosirument only to morigage, grant and convey
the co-signer’s interest ia the Property under the terms of this Security Instrumerit: (6) is not personally obligated to pay
the sume scoured by this Security Instrument; and (e} agrees that Lender and ary other Horrower can agree ta extend,
modify. forbearor make any accommodations with regard to the terme of Hvis Security Instrument or the Note withopt the
co-signer’s consent: i
Subject to the provisions. of Section.1S, any Successor in Interest of Borrower who assumes Borrowers obligations
under this Seourity Instrument in-writing, and is approved by Lender, shall obtain all of Borrower's fighis and benefits under
tus Secaity Instrument. Borrower shall wot be released from: Borrower's obligations and Hebility wmler this Security

 

 

 

 

 

MARYLAND Sunis Vamily-Fannle Maik reddic Mac UNIFORM INSTRUMENT Foray Sunt Ver

VYEM OP MLS 6473} MERE MERINO 4 Fe fPwee Sof Po pages)
Case 19-51342-btb Doc 16-94 Bntef&b@ das/20 14:09:48 Page 9 of 32

CLERK OF caRcHIT
WASHINGTON COUNTY |

Instrument anless Lender agrees 46 such release in writing, The covenants and agreements of this Security Instrument shall
bind {except as prowided in Section 20) and benefit the successors and assigns of Lender.
id, Leen Charges. Lender may charge Borrower fees for services performed in connection with Borrower's default,
forthe purpose of protecting Lender's interest in the Property and rights under this Security Instrument, including, bul sot
lived to, attotneye" fees, property inspection and valuation fees. In rogard to any othor fees, the absence of express authoriy
inthis Security Instrument. to charge.a specttic fee.to Borrower shall not be. construed as a prohibition on tie charging of such
fee. Lender may not charge fees that dre expressly prohibiied by this Security Instrament or by Applicable Law.
ifthe Loan is subject to a law which sets maximven loan charges, and that law is Dnally interpreted so that the interest
or other loan charges collected or ta be collected in conection with the Loan exceed the permitted limits, then: (a) any such
joan charge:shull be reduced by the amount necessary to reduce the charge fo the permitted limit, and (bp any sums already
collected tron: Borrower which exceeded permitted Hmits will he refunded to Borrower. Leader may choose to make this
réfaod by reducing the principal owed under the Note or by making a direct payment ti Borrower, Noa refund reduces
princiial, the réduchon will be treated as a partial prepayment without any prepayment charge (whether or not a prepayni¢nt
charge is provided for wader the Note). Borrower's acceptance of any such refund made by cdireot payment to Borrower we
Gotlivic awalver of any rightof action Borrower might have arising out of auch overcharge.
iS. Noetices. All notices given by Borrower or Lender in comnecrion with this Security Instrument mrist.be in with,
Any notice to Borrower in connection with this Sevarity Instrument shall be.deemed to have been given to Borrower when
giaiied by first élass mail or when sctually delivered to Borrower's notice addreas if sent bycother means. Notice io any one
Borrower shall constitute viotice ta all Larrowers unless Applicable. Law expressly requires otherwise. The notice address
shall be the Property Address unless Borrower has designated a substitute notice address by notice to Londer, Borrower shall
promptly notify Lender of Borrower's change of address. If Lender specifies a procedure for reporting Borrower s-change)ot
address, then Borrower shall only report 4 change of address through that specified procedure, There may be only one
designated notice address under this Security Instrument at any one time. Any notice to Lender shall be given by delivering x
or by mailing it by first class mailio Lender's address stated herein unless Lemder has designated another address by notice te
Borrower. Any notice in connection with this Security Instrument shall act be deemed mw have been given to Lender uritil
actually received Gy Lender. Jfany notice required by this Security Instrument is also required under Applicable Law, the
Applicable Law requirement will satisfy dhe corresponding requirement wider this Security Instrument.
16. Governing Law; Severability; Rules of Construction. [his Security Instrument shall be governed by federal law
and the law of the juriediotion in which the Property is leceted.. All vighis-ard obligations contained in this Security
instrument are subjectta any réquiremérite and limitations of Applicable Law. Applicable Law might explicitly or implicitly
alow the parties. to agree by contract or it might be silent, bur such silence shall not be construed as a prolibition ayaipst
agreement by contract, In the event that any provisian or clause of thia Security Instrument cr the Note conflicts «with
Applicable Law, such conflict shall not aflect other provisions of this Security Instrument or the Note which can be given
effect without the oonilicting provision.
As used in this Security Instrument (ajowdrds of the masculine gender shall miean. and Include corresponding neuter
words ar words of the feminine wender: (by words in the singular shall mean and include the plural end vice versal and (¢) the
word “nay” gives sole discretion without any obhxation lo take any action.
17. Borrewer’s Copy. Borrower shall be given one copy of te Note and of Hus Security Instruaent.
18. Transfer of the Property or a Beneficial Interest in. Borrower. As used in this Section 18, “Interest in dhe
Property’ means any legal or beneficial. interest in the Property, including, bet not limited 10, those benelicial inercsts
transferred in a bond for deed, contrace for deed, installivent sales contract or escrow agreciient, the intent of which is the
wanefer of nde by Borrower at a fisture date to = purchaser.
if alloor any part of the Property or any Interest in the. Property is sold or transferred (or if Borrower. is mot natural
person and oa beneficial interest in Borrower is sold or transferred) without Lender's prior written consent, Lender may
require immediate payment in fall of all suis secured by thia Security lestrument.. Nowever, Gus option shall not be
exercised by Lender ifsuch exercise is prohibited by Applicable Law.
if Lender exercises this option, Lender shull give Borrower notice of acceleration, The notice shall provide a period of
not less than. 30-days from the date the notice is given in accordance with Section 1S within which Borrower must pay al
sums scoured by thie. Security instrament. f Sorrower fails io pay these sums prior io the expiration ofthis peruxl, Lender
may invoke any remedies permitted by this Security Instrumentowithout further notice or demand on Borrower.
19. Borrower's Right to Reinstate After Acceleration, UY Borrower meets certain conditions, Borrower shall have
the right to -have ealorcement of this Security Instrument discontinucd at any dme prior to the earliest of: (a) five days before
sale of the Property pursuant to-any power of sale contained in this Security Iostrument:.(b) such other period as Applicable

 

 

MABRY LAND—Single fanely-Pamie Mae Praidie Mac UNIFORM INSTRUMENT Form 3020 WF

TEM OF14Le (0811 MES MIP MOOI 4 fPage Sof £3 pores

 
Case 19-51342-btb Doc £6%4 Entded b1¥08/20 14:09:48 Page 10 of 32

VLERK OF CIRCUIT COUR’
WA SHINGTON county.

Law might specify for the ierniinatica of Borrower's right to reinstate: or (co). entry of a pelgment enforcing this Securmty
instrament. Those conditions are thet Borrower: (a) pays Lender all sums. which then would be duc under tne Secunty
tnstrument and the Note as if nea dceeleraion had occurred: (6) cures any default of any other covenants or agreements:
(3 pays all expenses incurred in enforcing this Security Instrument, including, buf not Hmdted to, reasonable attorneys’ febs,
property Inspection and valuation fees, and other feds incurred for the purpose of protecting Lender's interest in fee Proper rty
and right under dhis Seourliy Inetriment: and (ad) takes such action as Lender mury reasonably require io assure that Lender's
interest in the Property and rights ander this Secarity Instrument. and Borrower's obligation to pay the sums secured by Unis
Security lnstrument, shall continue unchanged. Lender may require. chat Borrower pay sach reinstatement sums and oxponses
in one or more of the following forms, ag selected. by Lender: (ay) cash; (hb) money order: (c) certified check, bank chetk,
qweasurer’s check or cashier's chock, provided any such check us drawn wupot an inslimtion whose deposits. are insured by a
federal agency: instrumentality or cnaty; or (4) Mlectronic Funds Transier, Upon reinstatement by Borrower, this Security
instrument and obligations secured hereby shall remety fully eflective as ifno acceleration had occurred. However, this right
to remstaic shallnot apply in the case of acceleration under Section 14.

20, Sale of Nete: Change of Loan Servicer: Notice of Grievance. The Note ora partial interest in the Note (iogethor
wath this Security Instrument) can be sold one or raore times without prior notice to Borrower. A sale might result m a
change in the entity (knows as the “Loan Servicer’) that collects. Periodic Payments duc under the Note. and this Seourity
instrument and performs other mortgage loarr servicing obligations under the Note, this Security instrament, and Applicable
Law. There also might be one or more changes of the Lous Servicer unrelated to a sale of the Note. 1f there is a change of the
Loan Servicer, Borrawer will be given written notice of the change which will state the namic and address of the new Ldan
Servicer, the address to which payiients should be made and any other information RESPA requires in connection with a
notice of transfer of servicing: If the Note is.sold and thereafter the Loan is serviced by a Loan Servicer other than the
purchaser of the Note. the mortage loan servicing obligations to Gorrawer will rerain with the Loan. Servicer orvbe
transferred 16 a successor Loan Servicer and are not assumed by ihe Note. purchaser unless otherwise provided by the Note
purchaser.

Neither Borrower nor Lender may commence, join; or be joined to any julicial action (as ctiher an individual bugantor
the member of a class} that arises from the other party's actions pursuant1o this Security Instrument or that alleges: that the
other party has breached any provision of, or any dary owed by reason of, this Security Instrument, until euch Borrower or
Leader has notified the other party (with such notice piven in compliance with the requirements.of Section 15) of such
alleged breach aud afforded the other party hereto a reasonable period aller the giving of such notice.to lake corrective action.
if Applicable Law. provides atime period which mast clapse belore.certain action can be taken, that Hie period will be
deemed to be reasonable for purposes of this parseraph. The notice of acceleration and opportunity m-oure given to Dorresver
pursuant to Section 22 and the notice of acceleration given io Borrower pursuantio Section 18 shall be deamed to satisfy the
notice and cpportiunity to lake corrective action provisions ofthis Section 20.

24. Hazardous Substances, As used in this Section 21: (a) “Hazardous Substances” are those substances defimad:as
toxic or hazardous substances, polluiniits, of wastes by Environinenial Law and the following substances: gaacling, kerosene,
other flerumable or toxic petroleum. products, tomie pesticides and herbinides, volatile solvents, materials containing usbestos
or formaldehyde, and radioactive materials; (by “Privironmental Law means federal laws and laws of the jurisdiction where
the Property im located that relate to health, safety ar environmental protection; {c} “Environmental Cleanup” includes: any
response action, remicdial actlon.or réeinoval actin, as defined in Environmental Law, and id) an “Lvironmeiial Condiien”
means a condition that can cause, comribute ta, or otherwise trigger an Environmental Cleanup.

Borrower shall not cause or permit the presence, usc, disposal, storage, or release of any Hazardous Substances, or
threatén to releaseoansy Havardous. Subsiances, on or in the Property. Borrower shall not do, nor allow anyone else to do,
anything affecting the Property (a) that is by violotion of any Environmental. Law, (b) which creates aq Environmerial
Condition, or {eo} which, dac-1o the presence, use, Or release of a Havardous Substance, creates a condition that adversely
affects the value of the Property: The preceding two sentences shall not apply to the preacnice, wee, or storage on the Property
of sridll quantities of Nazardous Substarices that are generally récogrized to be appropriate io normal residential uses and to
maintenance of the Property Gnecluding, but not limited to, hazardous substances in conmumer products).

Borrower shall protapdly give Lender written notice of (a) any investigation, claim, demarid,. lawsuit or other action by
any governmental or regulatory agency or private party involving. the Property and. any Hazardous Substance | or
Environmental Law of which Borniwer has achial knowledges. (hb) any Environmental Condition, including bul not danited ts,
any spilling, leaking, discharge, release or threat of release of any Hazardous Substance, and (c} any condition caused by the
prescnee, use or rclease of a Hazardous Substance which adversely aflects the value of the Property. [ft Borrower learns, of 33
notified by any governmental or regulatory authoriivy or any private party, that any removalor other remediation of any

 

 

 

MARY LAND.—Single Family Fannie Mack reddi¢ Mac UNIFORM INSTRUMENT Porm 3027 Yel

ITER SPRL TOT po BAP RAS 2g Paee [Gof is pases) P

 
Case 19-51342-btb Doc 16-4 9Hn&redi@ifeg20 14:09:48 Page 11 of 32

SLERK OF CIRCUIT
WASHINGTON COUNTY

Hazardous Substance affecting the Property is necessary, Borrower shall promiptiy take all necessary remedial actions in
accordance with Environmental Law. Nothing herein shall create any obligation on Lender fer an Environmental Cleanup.

NON-UNIPORM COVENANTS. Borrower and Lender farther covenant and apred as follows!
22. Aeveleration; Rermnedi¢s. Lender shall give notice ta Borrower prior to acceleration following Borrewer's
breach. of any covenant.or agreement in this Security Instrument (but not prior toy acceleration under Section (18
naless Applicatle Law provides otherwise). The notice shall specify: (a) the default; (b) the action required to cure ihe
default; (©) a date, not less. than 30 days from the date the notice is given te Borrower, by which the defauli mast) he
tured; and (d) that failure to cure the defaultan or before the date specified in the notice may result in acceleration of
the sums secured by this Security Instrument and sale of the Property. The notice shall further inform Borrower of
the right to reinstate after acceleration and the right to assert.in the foreclosure proceeding the non-existence of a
default or any other defense of Borrower to acceleration snd sale. if the default is net cured on-or before the date
Specified in the notice, Lender at is caption may require inuucdiate payment in full of all sums securm! by this Security
Instrument without further demand and may invoke the power of sale, assent to decree, and/or any other remedies
permitted by Applicable Law. Lender shall be entitled to collect all expenses pecurred in pursuing the renredies
provided in this Section.22, intinding, but not limited to, reasonable wtterneys' Tees and cosis of litle evidence. i
if Lender brvekes the power of sale, Lender shall mail or cause Trustee to mail a motice of sale to Borrower in the
nianner prescribed by Applicable Law. Trustee shall give notice of sale by public advertisement and by such ether
means as required by Applicable Law. Trustee, without demand.on Borrower, shall scll the Property at public Buction
to the highest bidder at the time and place and under the terors designated in the notice of sale in-one or miore parcels
and in any order Trustec. determines. Trustee may postpone sale of all or any parcel of the Property by public
announcement af the line and place of any previgusiy scheduled sale and by notice to any olher persans-as required
by Applicable Law. Lemiler or ite designee say purchase the Property at any sale. :
Wrustee shall deliver to the purchaser Tristec's deed caiveying the Property without aay coverant or warranty,
expressed or implied. The recitals in the Trustee’s deed shall be primnme Jacie evidence of the truth of the statene its
mindé therein. Trustee shall apply the proceeds of the sale in the following orier: (a) to all expenses of the sale,
inchading, but not limbed to; Trasteo’s fees of 35 0000%. of the gross sale price and reasonable attorneys’ fees:
(b} te all sume secured by this Security Instrument; and ic) any excess to the person or persons legally entitled tg it.
Borrower, in accerdance with Title 14, chapter 200 of the Maryland Rules of Procedure, does hereby declare and
assent to the passage of a decree tu sell the Property in one or more parcels by the equity court having jarisdiction jor
the sale of the Property, and consents to the granting to any trustee appointed. by the assent io decrees of all Ure rights,
powers and remedies pranted to che Trastee in the Security Instrument together with any and all rights, powers and
remedies granted by the decree, Neither dhe assent to decree nor the power of sale granted in this Section 22 eliall be
exhuusted In Gie event the proceeding is dismissed before the payment in full of all sums secured by this Security
Tasiriwment.
23. Release. Upon payment of all sume secured by this Securiry fastrument, Leader or Trusteo; shall release. this
Security Jastruunent Instrument and mark the Note “paid” and return ‘the Note to Borrower. Borrower shall pay any
recordation costs. Lender may charge Borrower « fee for releasing this Security Instrument, but only if Gveclee is paid ipa
third perty for services rendered and the charging of the dee is permitted urler Applicable Line.
Q4. Substitute Trustee. Lender, at its option may from fin to time remove Trustee and appointa successor trusted to
any ‘Trustee appdinied hereunder by an instrument recorded in the city or county in which this Security lastrument is
recorded, Without conveyance of dhe Property, the successor trustec shall succeed to all the title, power and duties conterted
wpon Trustee herein and by Applicable Law.
25, Possession of the Property. Borrower shall have possession of the Property wnul Lender has given Gorrower
nolice of default pursuant uy Section 22 of this Security Instrument

 

 

MARYLAND Single Panily—Faonle Mac Frakdic btac TU NIPORM INSTRUMENT Pare 3027 1

FTE OPIALIT tte me MPM t4 age J haere pases) P

 
Case 19-51342-btb Doc 16-£ VEhiérediod/69#20 14:09:48 Page 12 of 32

CLERMOF CIRCUIT GOURT
_ WASHINGTON COUNTY
BY SIGNING BELOW, Borrqwer accepts and agrees to the terms and covenenis sontained in pages 1 through f3cof
_Ahis Secupety Jr a ae nydtider executed by Borrower and recorded wilt! it, :
pen otf wa : Pa
i soo a eae Ly

“ cal “
eric se iG () wee RATHERINE ANN GER AG : :

   
 

%,

        

 

 

APE

 
 

oo

 

 

 

 

fSeall (Sealy
“Rorrirwer “Bors EE
Seal) (Seal
Torrower “Borriwer
Stateool Maryviand WN\ore BOE os cae County as:
i Hereby Cenify, That on vis é \ i Ve day of “Na Reha XO leo , before me, the subscriber,
a Notary Public of the Sate of Maryland, in anddorthe 9 4» rey eat yer exclig-les ry personally appeagqed

PHILLIP L. GERVWIG, KATHERINE. ANN GERVWIG

sthin instrument and

 
 

known fo md or sansiactorily proven to be the person(s) whose name(s) is/are subscribed to the,
acknowledge that he/shethey executed the same forthe purposes thertin contained. os

   

  

 

   

oe ey FER Pe Ee ee . se Q
AS WITNESS: my hand and notarial seal. Le ae
a wo oe gt pA ORE oot fe’
CL toe ELEN ARE
genie, ite, fos é é L é : Notary Fable
Ss. C. M “yp "Bee f
xe FEES
= > Mop -conmnission expires:
Bt Eco
a er we
Pes ee
“Hey, OMERM 3
a
MARY LAND-Single Family Fasnic Mao raidie Mac UNIFORM ISATRIUMENT Form 30279701

T7EM WML Ig att) MER MEMOS TT 4 fPage fof 32 peewee Po

 
-* Case 19-51342-btb Doc 4814 Enté i wilos/20 14:09:48 Page 13 of 32
CLERK OF CIRCUIT COURT

WASHINGTON COUNTY
State of Maryland - Iontop wie a _Sounty se: ; ;
Pbereby Coariiy, That on this \ t+ y day or oy Lede ithe , before may the subscriber,
a Notary Public of the State of Maryland, inand for the A RF ee personally appdared

 
  

the npent.of the party scoured by the foregoing Deed of Trust, and made oath in duc form. oflew that the consideration reqiue:

in. said Deed of Trast is doc and bona fide as therein set forth, that any loam proceeds advanced for the purchase of

 

Property at the closing transaction by the secured party, was paul over and disbursed by the party -or parties secured by the

Deed of Trust fo dhe Borrower of to the person responsible for disbursement of funds incthe closing. (ransdotion or thy

respective agent at-adtime not later than the execution and delivery by the Borrower of this Deed of Trust, and also made o
that he isthe agent of the party of partics scoured and is duly authorized to miake this affidavit.
AS WITNESS: my hand and notarial seal. : :

3

   

or
th

 

 

pe tag a, sg Pee og Lo ep SD ye
SONY Cai, “og CEE epi ts
ro hte Ce : S, ee a ‘ Notary Pablic

  

My conmnission expires:

Jormplete the folowing as appropriate:

Yhis is to certily that this instrument was prepared by of under the supervision of | bs hie “f © toe: ye ey
se wt ee *

an atiomey admitted to the practice of law by the Court of Appeals by the State of Maryland,

a

Fea fm

| fewe
ée Soo ee Ate

 

Thisis 6 certify that this instrument was prepared by TANYA PANT

one of the parties narsed in. tis nistrament.

TANYA PANT

MARY LAND-—Singie Fumi —Paanie Siac Freddie Mac UNDPORM LRN TREMENT Form 202) U0)

eM erieicg atts MPM SI 14 iPage (2 of 12 pases

 
 

— CASS BE BEES ot EMOTO TOSI 4: 0S HS Parise G iment

CLERK OF CIRCUIT COURT
WASHINGTON COUNTY yy"
: hele

Beginning at a stake two courses and distances from a stake at the end of the second pr
South OO degrees 19 minutes West 150 foot line ot the deed from Harvey W. Gladhill and
wife to James G. Rader and wife, dated May 1, 1957, and recorded in Liber 322, foho
343, one of the Land Records of Washington County, namely South 00 degrees 19
minutes West 100 feet and South 4 degrees 41 minutes East 30 feet, and ruruting thende
South 4 degrees 41 minutes East 80 feet to a stake, thence South 59 degrees 3 minutes
West 120.83 feet to a stake in the East margin of the street leading unto a cul-de-sac,
thence along the margin thereof by a curve to the left having a radius of 369,98 feet for a
distance of 95.43 feet to a pomt, thence continuing along said cul-de-sac by a curve to the
right having a radius of 30 feet for a distance of 24.63 feet to a point, thence by a curve to
the left having a radius of 60 feet for a distance of 7.91 feet to a point, thence leaving said
cul-de-sac and running North 79 degrees 0S minutes East 154.26 feet to the place of
beginning, being known and designated as Lot No. 41, on the Plat of Section A, Sunset
Acres, recorded among the Land Records of Washington County, Maryland, in Plat Book
No. 4, folio 366; saving, excepting and reserving from the above an easement $ feet in
width along the West side of the first and along the Northwest side of the second lines of
the above described parcel of land for the purpose of installing and maintaining water
lmes, utilities, sewers and draing.

 

The improvernents thereon being known as 11907 Sunset Circle, Hagerstown, Maryland
21742.

 
Case 19-51342-btb Doc 16-47 4e#terGdbby/6b/20 14:09:48 Page 15 of 32

SLERM OP CIRCUIT COURT
WASHINGTON COUNTY

REFINANCE AFFIDAVIT

in conmection with the foregoing mortgage or deed of trust (the “Refinancing Mortgage”)
securing a loan in the original principal amount of $ AIGA BOLD tthe “Refiesaclag Loan”),
the undersipned each declare and affirm, under penalties of perjury, that,.as of the date on which
the Refinancing Mortgage was executed:

ae. The properly encumbered: by the Kefinancing Mortgage. Ghe “Mortgaged
Property”) was the principal residence of the undersigned;

B. Until paid off from proceeds of the Refinancing Loan, the Mortgaged Property
was enoumbered by the following mortgages and/or deeds of trust (collectively,
the “Existing Mortgages”):

a) Mortgage / Deed of ‘Trust in the original principal amount of $| “4, BOO LS
ard recordediq the Land Recontis of Lear: ounty, Maryland, at Book
(Liber) 9g, Page (Folio) (“k% rigage 17)

(2 ~=- Mortgage / Deed of Trust in the original principal amount of $ 3 L COLD
and recorded in the Land Reconis ort ts opunty. Maryland, at Book
SESE

(Liveryfy7 4 ; Page (Foho} 264 Ce rigage 2”)

on The undersigned was / were the “origmal mortgaporis})" eas defined in the
Annotated Code of Maryland, Tax-Property Article, with respect to Existing
Mortgage.|, because Existing Mortpage 1-was:
-—_

  
 

CONTTIAL ONE, } tw given by each of the undersigned as the orginal
¢ fs mortgagor hereunder

OR;

assumed. by ¢ach of the undersigned when the
Mortgaged Property was acquired as the principal
residence of the undersigned and, upon rccording of
the deed of the Morigaged Property, recordation tax
was paid on the principal amount of debt assumed
as part of the consideration payable for such deed.

D. The undersigned was / were the “original mortgagor(s) as defined in. the
Annotated Code of Maryland, Tax-Property Article, with respect to Existing
Mortgage 2, because Existing Mortgage 2 was:

  
 

aim fiven by each of the undersigned as the original
morigagor hereunder

OR

 
Case 19-51342-btb 8clhé-1 OehtéerAd 01/08/20 14:09:48 Page 16 of 32

wl ERA OF GIR CUTT c
WASHINGTON COUNTS

assumed by each of the undersigned when. the
Mortgaged Property was acquired as the principal
residence of the undersigned and, upon recording. of
the deed of the Morigaged Property, recordation tax
was paid on the principal amount of debt assumed
as part of the consideration payable for such. deed.

stennaciecsinntinnrtamatinte a

EB, The amount of unpaid principal secured by the Existing Mortgages that was
refinanced from proceeds of the Refinancing Loan is $ “1SD.2
consisting of:

= [He i a 73. ? 2 l . that was secured by Existing Mortgage |
8_.26,4 57. AL. that was secured by Existing Mortgage 2

ifan authocazed agent of an original mortgagor makes this Refinance Affidavit, all statements
herein are based on a diligent inquiry having been made. by the authorized agent with respect to
all facts set forth im this Refinance Affidavit.

WpON personal

  
  
 

The undersigned hereby solemnly affinn(s), under the penalties of perjury and:
knowledge, that the contents of the foregoing Refinance: Athidavit. i]

 

 

 

 

 

8 Ein
Sworn to before me this _ | A ee DEVIL tin
Pues,

   

 

 
 

My Commission Expires: ERIC rae
Meee

 
Case 19-51342-btb Doc16-1 Entered OW¢8@614:09432 Page 17 of 32

CLERK GF THE CIRCUIT COURT
VIASHINGTON COUNTY

Recording Requested By:
Bank of America

Prepared By: Diana De Avila
800-444-4302

When recorded mail to:
CoreLogic

Mail Stop: ASGN

1 CoreLogic Drive
Westlake, TX 76262-9823

  

Tax ID:
Property Address:
11907 Sunset Cir

Hagerstown, MD 21742-4259
HE 2iecoie FoLoi This space for Recerder’s use

MN? DT MERE Phone #: 888-679-6377

ASSIGNMENT OF DEED OF TRUST
For Value Received, MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC. ("MERS"), AS
NOMINEE FOR FIRST FRANKLIN A DIVISION OF NAT. CITY BANK OF IN its successors and assigns
therein “Assignor’)} whose address is 1901 E Voorhees Street, Suite C, Danville, DL 61834 hereby assign and
transfer to DEUTSCHE BANK NATIONAL TRUST COMPANY, AS TRUSTER FOR HOLDERS OF THE
FIRST FRANKLIN MORTGAGE LOAN TRUST 2006-FF5, MORTGAGE PASS-THROUGH
CERTIFICATES, SERIES 2006-FFS its successors and assigns whose address is C/O BAC, M/C:
CA6-914-01-43, 1860 Tapo Canyon Road, Simi Valley, CA 93063 all its right, title, and interest to a certain
Deed of Trust described below.

 

 

Original Lender: MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC. (*"MERS"), AS
NOMINEE FOR FIRST FRANELIN A DIVISION OF NAT. CITY BANK OF IN

Made By: PHILLIP L GERWIG AND KATHERINE ANN GERWIG

Original Trustee: RONALD L. CHASEN

Date of Deed of Trust: 1417/2006 Original Loan Amount: $242,950.00

Recorded in Washington County, MD on: 3/8/2006, book 2943, page 0255 and instrument number N/A

IN AOTNESS WAS RBOF, the undersigned has caused this Assignment of Deed of Trust to be executed on
Ram f ~ foe

MORTGAGE ELECTRONIC REGISTRATION

SYSTEMS, INC. ('MERS"), AS NOMINEE FOR FIRST

FRANKLIN A DIVISION OF NAT/CITY BANK OF IN
a

Lo ‘

 
    
 

 

 

By:
Assistant Secretary
State of California
County of Ventura
On DEC 21 2012 before me, . Victoria Cook » Notary Public, personally
appeared Carmeta'Leuridan + who proved to me on the basis of satisfactory evidence to be

 

the person(s) whose name(s) is/are subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by his/her/their signature(s) on the instrument
the person(s), or the entity upon behalf of which the person(s) acted, executed the instrument.

i certify under PENALTY OF PERJURY under the laws of the State of California that the foregoing
paragraph is true and correct. ‘pethiatiadlenitaadtitaate inno 5.

vic sok
WITNESS my hand and official seal. Commission ¥ bes192

$aif Notary Public . California E
7 * Sealy ee? Ventura Gaunty z=
. wily Comm. Expires Jun 28, 2016 f-
Notary Public: i -

althansthnanite

 

 

 

My Commission Expires:
TMP FQ SURE 4 43,85
wey tae pn pers pt
RECORDING FEE BREE
TOTAL ee
Rest KAGH
BI Rae

Tee 28s Bue

 

 

EXHIBIT B |

 

 
Case «| Doc 16-1 Entered 01/08/20 ‘eo. Page 18 of 32

NOTE

 

January 17, 2006 Hagerstown Maryland
[Date] {City} {State}
11907 SUNSET CIRCLE
HAGERSTOWN, MD 21742
{Property Address]

1. BORROWER’S PROMISE TO PAY

In return for a loan that I have received, I promise to pay U.S. $242,950.00 (this amount is called
“Principal”), plus interest, to the order of the Lender. The Lender is
FIRST FRANKLIN A DIVISION OF NAT. CITY BANK OF IN
I will make all payments under this Note in the form of cash, check or money order.

I understand that the Lender may transfer this Note. The Lender or anyone who takes this Note by transfer and who is
entitled to receive payments under this Note is called the “Note Holder.”

2. INTEREST

Interest will be charged on unpaid principal until the full amount of Principal has been paid. I will pay interest at a yearly
rate of 9.1250 %.

The interest rate required by this Section 2 is the rate ] will pay both before and after any default described in Section
6(B) of this Note.

3. PAYMENTS

{A) Time and Place of Payments

I will pay principal and interest by making a payment every month.

Iwill make my monthly paymentonthe 1st day of each month beginning on March 01, 2006 .
I will make these payments every month until I have paid all of the principal and interest and any other charges described
below that I may owe under this Note. Each monthly payment will be applied as of its scheduled due date and will be applied
to interest before Principal. If, on February 01, 2036 , I still owe amounts under this Note, I will pay those
amounts in full on that date, which is called the “Maturity Date.”

I will make my monthly payments at 150 ALLEGHENY CENTER MALL, PITTSBURGH, PA 15212

or at a different place if required by the Note Holder.
(8B) Amount of Monthly Payments
My monthly payment will be in the amount of U.S. $ 1,976.72

4, BORROWER’S RIGHT TO PREPAY

T have the right to make payments of Principal at any time before they are due. A payment of Principal only is known as
a “Prepayment.” When I make a Prepayment, I will tell the Note Holder in writing that 1 am doing so. I may not designate a
payment as a Prepayment if II have not made all the monthly payments due under the Note.

I may make a full Prepayment or partial Prepayments without paying a Prepayment charge. The Note Holder will use my
Prepayments to reduce the amount of Principal that I owe under this Note. However, the Note Holder may apply my
Prepayment to the accrued and unpaid interest on the Prepayment amount, before applying my Prepayment to reduce the
Principal amount of the Note. If I make a partial Prepayment, there will be no changes in the due date or in the amount of my
monthly payment unless the Note Holder agrees in writing to those changes.

THE PREPAYMENT NOTE ADDENDUM ATTACHED HERETO AND MADE/A PART HEREOF
AMENDS THE PREPAYMENT PROVISIONS OF THIS NOTE ;
- ifitlat initial initials initials ialtints initials

 

MULTISTATE FIXED RATE N ° “Keatiweddia Moc UNIFORM INSTRUMENT Form 3260 1/01
ITEM 1646L1 (0011) FOD3002

 

EXHIBIT C
Case eeee’"* Doc 16-1 Entered 01/08/20 “Ee Page 19 of 32

5. LOAN CHARGES

If a law, which applies to this loan and which sets maximum loan charges, is finally interpreted so that the interest or
other loan charges collected or to be collected in connection with this loan exceed the permitted limits, then: (a) any such
loan charge shall be reduced by the amount necessary to reduce the charge to the permitted limit; and (b) any sums already
collected from me which exceeded permitted limits will be refunded to me. The Note Holder may choose to make this refund
by reducing the Principal I owe under this Note or by making a direct payment to me. If a refund reduces Principal, the
reduction will be treated as a partial Prepayment.

6. BORROWER’S FAILURE TO PAY AS REQUIRED

(A) Late Charge for Overdue Payments

If the Note Halder has not received the full amount of any monthly payment by the end of Fifteen calendar
days after the date it is due, I will pay a late charge to the Note Holder, The amount of the charge will be 5.0000 %
of my overdue payment of principal and interest. I will pay this late charge promptly but only once on each late payment.

{B) Default

If I do not pay the full amount of each monthly payment on the date it is due, I will be in default.

(C) Notice of Default

If I am in default, the Note Holder may send me a written notice telling me that if I do not pay the overdue amount by a
certain date, the Note Holder may require me to pay immediately the full amount of Principal which has not been paid and all
the interest that I owe on that amount, That date must be at least 30 days after the date on which the notice is mailed to me or
delivered by other means.

(D) No Waiver By Note Holder

Even if, at a time when I am in default, the Note Holder does not require me to pay immediately in full as described
above, the Note Holder will still have the right to do so if ] am in default at a later time.

(E) Payment of Note Holder’s Costs and Expenses

ff the Note Holder has required me to pay immediately in full as described above, the Note Holder will have the right to
be paid back by me for all of its costs and expenses in enforcing this Note to the extent not prohibited by applicable law.
Those expenses include, for example, reasonable attorneys’ fees.

7. GIVING OF NOTICES

Unless applicable law requires a different method, any notice that must be given to me under this Note will be given by
delivering it or by mailing it by first class mail to me at the Property Address above or at a different address if I give the Note
Holder a notice of my different address,

Any notice that must be given to the Note Holder under this Note will be given by delivering it or by mailing it by first
class mail to the Note Holder at the address stated in Section 3(A) above or at a different address if I am given a notice of that
different address.

8. OBLIGATIONS OF PERSONS UNDER THIS NOTE

If more than one person signs this Note, each person is fully and personally obligated to keep all of the promises made in
this Note, including the promise to pay the full amount owed. Any person who is a guarantor, surety or endorser of this Note
is also obligated to do these things. Any person who takes over these obligations, including the obligations of a guarantor,
surety or endorser of this Note, is also obligated to keep all of the promises made in this Note. The Note Holder may enforce
its rights under this Note against each person individually or against all of us together. This means that any one of us may be
required to pay all of the amounts owed under this Note.

9. WAIVERS

I and any other person who has obligations under this Note waive the rights of Presentment and Notice of Dishonor.
“Presentment” means the right to require the Note Holder to demand payment of amounts due. “Notice of Dishonor” means
the right to require the Note Holder to give notice to other persons that amounts due have not been paid.

10. UNIFORM SECURED NOTE

This Note is a uniform instrument with limited variations in some jurisdictions. In addition to the protections given to the
Note Holder under this Note, a Mortgage, Deed of Trust, or Security Deed (the “Security Instrument”), dated the same date
as this Note, protects the Note Holder from possible losses which might result if I do not keep the promises which I make in

MULTISTATE FIXED RATE NOTE—Single Family—Fannle Mae/Freddie Mac UNIFORM INSTRUMENT Form 3200 1/01
ITEM 164612 (0011) FFOO3002 (Page 2 of 3 pages)
Case ee Doc 16-1 Entered 01/08/20 ‘eo Page 20 of 32

this Note. That Security Instrument describes how and under what conditions I may be required to make immediate payment
in full of all amounts I owe under this Note. Some of those conditions are described as follows:

If all or any part of the Property or any Interest in the Property is sold or transferred (or if Borrower is not a
natural person and a beneficial interest in Borrower is sold or transferred} without Lender's prior written consent,
Lender may require immediate payment in full of all sums secured by this Security Instrument. However, this option
shall not be exercised by Lender if such exercise is prohibited by Applicable Law.

If Lender exercises this option, Lender shall give Borrower notice of acceleration. The notice shall provide a
period of not less than 30 days from the date the notice is given in accordance with Section 15 within which
Borrower must pay all sums secured by this Security Instrument. If Borrower fails to pay these sums prior to the
expiration of this period, Lender may invoke any remedies permitted by this Security Instrument without further
notice or demand on Borrower.

Borrower has executed and acknowlé

ae HAND(S (S) OF THE pms A
2 7 ail (Seal) Cus — (Seal)

PHILLIP L. oh , “Borrower “| KATHERINE-ANN GERWIG ge

receipt of pages 1 through 3 of this Note.

   
 
 

 

 

 

 

(Seal) (Seal)
-Borrower -Borrower
(Seal) (Seal)
-Borrower -Borrower

{Sign Original Only]

 

Pay to the order of
Pay to the order of
Fiset Franklin Financial Cornaration — —
without recourse
bah a wudinat division of Ns atonal City Bank of indiana ve re
Firs s

   
 

First Franiiia Financial Corporation
BY: lee
Name: CHARLOTTE MISTICK

Title: CLOSER

MULTISTATE FIXED RATE NOTE—Single Family—Fannte Mae/Freddie Mac UNIFORM INSTRUMENT 3200
ITEM 1646L9 (0011) MWFCD3002 (Page 3 of 3 pages)
eee

Case 19-51342-btpb Doc16-1 Entered 01/08/20 14:09:48 Page 21 of 32

 

LOAN MODIFICATION AGREEMENT

This Loan Modification Agreement (‘Agreement’) is effective Apri 1, 2079, between PHILLIP GERWIG -and KATHERINE
GERWAG, ("Borrowers") and Select Portfolio Servicing, Inc., acting on behalf of the owner of the Note, (Lender’). If Borrower's
represeniations and covenants in Section 1 confinue fo be rue in all material respects, then this Agreement will amend and
supplement, as set forth in Section 2, the Note made by the Borrower, dated January 23, 2006, in the original principal sum of
$242,950.00 (‘Note”. The Morigage or Deed of Trust (“Security instument’), which was entered into as secunty for the Note,
salir he real and personal property described in the Gecurily instrument (defined in the Security instrument as the
“Progerty), know as:

11907 SUNSET CIR.
HAGERSTOWN, MD 21742

The Note and Security instrument are collectively referred to.in this Agreement as the “Loan Documents.”

1. Borrower Representations and Covenants. Borrower certifies, represents, covenants, and agrees as follows.
a, Borrower is experiencing a financial hardship, and as a resull, G)is in default under the Note or default is imminent, and
(8) Borrower does not have sufficient income or access to sufficient quid assets lo make the monthly mortgage payments
now of in the near future.

b. There has been no impermissible change in the ownership of the Property since Borrower signed the Note.

 

c. ftrequested by Lender, Borrower has provided documentation for all income that they receive.

a4. All documents and information Borrower has provided to Lender in connection with this. Agreement. including the
documents and information regarding eligibility for this Agreement, are complete, fue and correct

@, Borrower has made or will make all payments required under a trial modification plan or loan workout plan, if applicable.

f The property is neither in a state of disrepair, nor condenmed.

q. Borrower is nol a partly fo any litigation involving the Loan Documents, except to the extent he Borrower may bea
defendantin.a foreclosure action.

3. The Modification. {f Borrower's representations and covenants in Section 1 confnue to be fue in all material respecis and all
preconditions to the modification set forth in Section 2 have been met, the Loan Documents will automatically become
modified on April 1, 2019 (the “Modification Effective Date") and all late charges thal remain unpaid wil be waived. Borrower
understands thal if they fail to make any payments as a precondition to this modification under a workout plan or tial
modification plan, this modification wil not take effect The frst modified payment was meant to be due on May 1, 2019.
However, due to the adjustment of your final modification your first payment will actually be due on June 7, 201s.

a, ‘The Maturity Date will be: April 1, 2041.

b. The modified principal balance of the Note wil include all arnounts and -arrearages thal will be past due as of the
Modification Effective Date (including unpaid and deferred interest fees, escrow advances and other costa, bul excluding
unpaid late charges, collectively, “Unpaid Amounts’) less any amounts paid to the Lender but not previously credited to
the account associated with the Note. The new principal balance of the Nole will be $193,841.20 Ghe “New Panapal
Balance’). Borrower understands that by agreeing to add the Unpaid Amounts to the outstanding principal balance, ihe
added Unpaid Amounts accrue interest based on the interest rate in effect under this Agreement Borrower also
understands that this means inferest will now accrue on the unpaid interest that is added to the outstanding principal
balance: which would nol happen without this Agreement

© Interest at the rate of 4.250% will begin io accrue on the Interest Bearing Principal Balance as of April 1, 2019 and the first
new monthly payment on the interest Bearing Principal Balance wil be due on May 1, 2019. The payment schedule for
the modified Lien Documents is as follows:

~~ — EXHIBIED

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

Months | interest interest Rate Monthly | Estimated Total Payment Begins | Number of
Rate Change Date Principal Monthly Monthly On Monthly
and interes] Escrow | Paynent Paymenis
Payment | Payment
Amount | Amount?
1-264) 4.250% NAA $1123.76 | $153.28, | $1277 G4, May 1, 2019 264
which may | which may
adsl adpist
periodically | periodically
B final balloon payment on the Interest Bearing Principal Balance of $3,347.54 is due on the Maturity
ate.

 

understand that any shortfalls between the actual payments | made after Ma
and paymertis that are due under the modification wi

as “Other Deferred Amounts,” The Other Deferred Amounts idtalis $1 are Qa.

The tolal remaining principal balance that willbe due in a bal
of my Oelerred Principal Balance and Other Deferrad Am

amortzation.of my morigage, which wil be $4624 54

yi, 2079, incl
) be advanced. This arncunt-will

 

uding any missed payments,
nol accrue interest and is referred

‘oon payment at the maturity of my mortgage, will be the total
ounts and the balloon payment resulting from the extended

“The escrow payrienis may be adbsted periodically in accordance with applicable law and therefore the total monthly

payment may change accordingly,

The above terms in this section 2.¢ shall supersede ary provisi
not Imied to, provisions. for an_adpstah!
the full amount of Principal has been paid. Borrower will pay

BALLOON NOTICE, In order to reach an affordabl
speed by which your mortgage is calculated to be
your morigage becomes. due and payable, could not be fy
your account allows us to change your amorization teen -b
result of the difference between these two periods, there will

ons fo the contrary in the Loan Documents, including but

&, Step or simple interest rate. Interest will be charged on unpaid principal until

paid off however,

matures on April 1, 2041. The amount due ai maturity is in addition

forbearance of $1,277.04 that you received as part of your modificati

d. Borrower, has agreed to establish an escrow account to na
amount of $153:28. Borrower, s total
escrow wil theréfore be equal io $1,277.04. 8
taxes are determined by the state taxing authorities and insurance companies and
be notified of any changes.

monty escrow paynient in the initial

tie io ime. Borrower, will

3. Other Agreements. Borrower and Lender also agree to the following:

a. This Agreement shall supersede any modification, forbearance,

previously entered into with Lender.

6. The Security Ingtrument and Note,.as mi
accordance with theirierms and are here

d. Borrower will be bound by and comply with ail covenants, a
Agreement and the Security Instrumert, including all req
assessmenis, escrow items, impounds, and all other p

Security Instrument

odified by this Agreament, are du
by reafirmed.

All terms of the Security Instrument and Note, @xcepl as expressly modified 6
Code, remain in full force and effect: Nothing in this Agreement. shall be un
ftelease in whole or in part of the obligations contained in He Note and Secur

libdoes nol al

y for property ta

orrower, acknowledges thatthe pa

 

teres! al a yearly rate of 4.250%.

& payment we extended your amortization term, which is the rate or
your maturity term, which is the oeriod of ime until
ly extended to an equal term. This is because the investor on
low us fo change the maturity term tomatch. As a
be an amount due of $3,347.84 on the dale your lien
io. your monthly scheduled payment and the principal
on.

x88 and homeowner's insurance and pay a
monthly payment of principal, interest. and
yments aliibuleble to insurance and

therefore, are sublect to change form

£

tal period pian, or other workout olay that Borrower
ly veld, binding agreements, aniorcesble in

y this Agreement, or by the U.S. Bankruptcy
derstood or construed fo be-a satisfaction or
ity Instrurnent

greemenis, and requirements of the Note as modified by the
uireiionis doomake payments of taxes. insurance premiums,
aymenis ive the Borrower is obligated to make under the Note and

 
 

 

Case 19-51342-btb Doc16-1 Entered 01/08/20 14:09:48 Page 23 of 32

ifany documentis lost, misplaced, misstated or inaccurately reflects the true and correct terms and condifions of the Loan
Documents as amended by this Agreement, within ten (10) days after receipt of the Lender's request, Borrower will

execute, acknowledge, inilal, and deliver to the Lender any documentation the Lender deems necessary to replace or
correct the lost, misplaced, misstated or inaccuraie document(s). f Borrower fails to do so, Borrower will be liable for any
and all loss or damage which the Lender reasonably sustains as a result of Borrower's failure. At Lender's option, this
Agreement will be void and of no legal effect upon notice of such loss, misplacement, misstatement, or inaccuracy. If
Borrower elects not to sign any such corrective documentation, the terms of the original Loan Documents shall continue in
full force and effect, such terms will not be modified by this Agreement, and Borrower will not be eligible for a modification.

The mortgage insurance premiums due from Borrower, if applicable, may increase as a resull ofthe capitalization, which
will resulf in-a higher tolal monthly payment Furthermore, the date on whlch Borrower may request cancellation of
morgage insurance may change as a result of the New Principal Balance.

As of the Modification Effective Date, notwihstanding any other provision of the Loan Documents, Borrower agrees as
follows: if all or any part of the Property or any interest in itis sold or transferred without the Lender's prior witten
consent, the Lender may, at its option, require immediate payment in full of al surmise secured by the Morigage. However,
the Lender shall not exercise this option if federal law prohibits the exercise of such option as of the date of such sale or
transfer. if the Lender exercises this option, the lender shall give borrower notice of acceleration. The aotce shal provide
a period of not less than thirty G0) days - depending on siaie law and other requirements - from the date the notice is
delivered or mailed within which Borrower must pay all sums secured by the Mortgage. 1f Borrower fais to pay these
sums prior to the expiration of this period, the Lender may invoke any remedies permitied by the Morigage without further
notice or demand on the Borrower.

As of the Modification Effective Dale, a buyer of the Property will not be permitied, under any crcumslance, lo assume
tha Loan. In any event, this Agreement may nol be assigned to, or assumed by, a buyer of he Property.

All payment amounts specified in this Agreement assume that payments wil be made as scheduled.

if Borrower is in bankruptcy upon execution of this document, Borrower will cooperate fully with Lender in obtaining any
required bankruptcy court and trustee approvals in accordance with focal court rules and procedures. Gorrower
understands that if such approvals are not received, then the terms of this Agreement will be null and void. If this
Agreement becomes null and void, the terms of the original Loan Documents shall continue in full force and effect and
such jerms shall nol be modified by this Agreement

if Borrower(s) received a discharge in a Chapler 7 bankrupicy subsequent to the execution of lhe Laan Documents,
Lender agrees that such Borrower(s) will not have personal lability on the debt pursuant to this Agreement

in agreeing to the changes to the original Loan Documents as raflectad in this Agreement, Lender has relied upon the
truth and accuracy of all of the representations made by Borrowerfs), both in this Agreement and in any documentation
provided by or on behalf of Borrower(s) in connection with this Agreement If Lender subsequently determines nal.such
representations or documeniaton were not fruthful or -accurale, Lender may, at lis opton, rescind. this Agreement and
reinstate the original terms of the Loan Documents as if this Agreement never sccurren:

TAX CONSEQUENCES OF LOAN MODIFICATIONS. There may be income tax consequences related to this loan
modification: Because you will basésponsible for paying any income tax due as.a resuil of this loan modification, you may wish to
consult a tax-adviéor befors acpepling this loan modification.

  
 
 
      
 

 

    

a

: ature: © Le G Dale:

Le < Papen poe Un G9 GIP . MAY Z 2 208

ig Servicing, inc. (On behall of Lenger) gic:

 

DIGIMALL way 96 208

 

 

 
Case 19-51342-btb Doc 16-1 Entered 01/08/20 14:09:48 Page 24 of 32
Case 19-51342-btb Docl Entered 11/14/19 17:36:27 Page 14 of 47

Fill in this information to identify your case and this filing:

 

 

 

Debtor 1 PHILIP L GERWIG

First Name Middie Name Last Name
Debtor 2 KATHERINE A GERWIG
(Spouse, if filing) First Name Middie Name Last Name

United States Bankruptcy Court forthe: DISTRICT OF NEVADA

 

Case number C] Check if this is an
amended filing

 

 

Official Form 106A/B
Schedule A/B: Property 12/15

 

 

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. lf more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

 

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

(I No. Go to Part 2.

a Yes. Where is the property?

 

 

 

 

 

 

1.41 What is the property? Check ail that apply
521 Wedge Lane @ Single-family home Do not dedtict secured claims or-exemptions: Put
Street address, if available, or other description Duo! ftiunit build the-amount of any secured claims on.Schedule DB:
Cj UPIOx OF MUREUBE Dunaing Greditors Who Have: Claims Secured by Propedy.
Condominium or cooperative
0
[1] Manufactured or mobile home
Current value of the Current value of the
Fernley NV 89408-0000 O Land entire property? portion you own?
City State ZIP Code C1 investment property $309,000.00 $309,000.00
Timesh
C1 Timeshare Describe the nature of your ownership interest
C1) Other (such as fee simple, tenancy by the entireties, or
Who has an interest in the property? Check one a life estate), if known.
[Debtor 4 only Fee simple
Lyon [1 Debtor 2 only
County WM Debtor 1 and Debtor 2 ont
Spier tang Mention e only Check if this is community property
C) Atteast one of the debtors and another (see instructions)
Other information you wish to add about this item, such as local
property identification number:
Official Form 106A/B Schedule A/B: Property page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

EXHIBIT E
Case 19-51342-btpb Doc16-1 Entered 01/08/20 14:09:48 Page 25 of 32

Case 19-51342-btb Docl Entered 11/14/19 17:36:27 Page 15 of 47

Debtor1 PHILIP L GERWIG

 

 

 

 

 

 

Debtor 2 KATHERINE A GERWIG Case number (if known)
If you own or have more than one, list here:
1.2 What is the property? Check all that apply
11907 SUNSET CIRCLE HE Single-family home Do notdeduct secured claims or'exemptions. Put
Street address, if available, or other description Duplex or multi-unit building the amount-of-any secured claims on: Schedule D!
oO Creditors. Who:Have Claims Secured by Property.
oO Condominium or cooperative
(1 Manufactured or mobile home
Current value of the Current value of the
Hagerstown MD 21742-0000 O Land entire property? portion you own?
City State ZIP Code C1 Investment property $200,800.00 $200,800.00
CO Timeshare - _
Describe the nature of your ownership interest
C1 Other (such as fee simple, tenancy by the entireties, or
Who has an interest in the property? Check one a life estate), if known.
0 Debtor 1 only Fee simple
Washington OC pDebtor 2 only
County ME Debtor 1 and Debtor 2 only oe ;
Check if this is community property
O At least one of the debtors and another (see instructions)

Other information you wish to add about this item, such as local
property identification number:

 

2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for
pages you have attached for Part 1. Write that number here => $509,800.00

Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

 

 

 

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

 

 

 

 

 

 

 

 

 

 

 

 

O No
Hf ves
. Lexus i i > Do-not deduct secured-claims.or exemptions, Put
3.1. Make: Who has an interest in the property? Check one the amount of any secured claims on Schedule D:
Model: | Hybrid C1 Debtor 1 only Creditors: Who: Have: Glaiins Secured by:Property.
Year: 2007
2007 Debtor 2 only Current value of the Current value of the
Approximate mileage: 148,000 |_| Debtor 1 and Debtor 2 only entire property? portion you own?
Other information: C1 Atleast one of the debtors and another
I check if this is community property $4,210.00 $4,210.00
(see instructions)
. Toyota i i > Do-not deduct'secured.claims:or exemptions. Put
3.2 Make: ——————— y Who has an interest in the property? Check one the amountof any secured claims on Schedule D:
Model: Sienna DO Debtor 1 only Creditors Who Have Clajins Sécured by Property,
Year: 2014
2014 Debtor 2 only Current value of the Current value of the
Approximate mileage: 87,000 |_| Debtor 1 and Debtor 2 only entire property? portion you own?
Other information: DZ atleast one of the debtors and another
Ml check if this is community property $6,500.00 $6,500.00
(see instructions)
Official Form 106A/B Schedule A/B: Property page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 19-51342-btb Doc16-1 Entered 01/08/20 14:09:48 Page 26 of 32
Case 19-51342-btb Docl Entered 11/14/19 17:36:27 Page 16 of 47

Debtor1 PHILIP L GERWIG
Debtor2 KATHERINE A GERWIG Case number (if known)

 

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories

5S Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for

Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

BNo
UO Yes

pages you have attached for Part 2. Write that number here => $10,710.00

 

 

Describe Your Personal and Household Items
Do-you own or have. any legal: or equitable interest in any of the following items? Current value of the

6.

 

portion you own?

Do-not deduct secured

claims.or exemptions.
Household goods and furnishings

Examples: Major appliances, furniture, linens, china, kitchenware

0 No
Ml Yes. Describe...

 

Household goods, furnishing, 2 sofas, 2 chairs, 3 area rugs, 1
coffee table, 3 end tables, 12 wall hangings, 4 pictures, 8 lamps, 3
beds, 3 dressers, 2 night stands, 2 mirrors, linens, drapes, iron &
board, washer & dryer, vacuum cleaner, telephone, luggage,
holiday decorations, sewing machine, hair dryer, 3 clocks, misc.
tools & garden tools, barbecue, lawn mower, patio furniture, stove,
2 refrigerators, 2 kitchen chairs, everyday dishes, flatware, pots &
pans, cooking utensils, 6 small appliances, crockpot, freezer,

 

 

 

 

 

 

 

microwave, 2 coffee pots, food & dry goods. $2,741.00
7. Electronics
Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
including cell phones, cameras, media players, games
0 No
M Yes. Describe.....
|TV, Computer equipment $150.00
8. Collectibles of value

Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
other collections, memorabilia, collectibles
0 No

Ml Yes. Describe...

 

| Knick Knacks, books, photo albums $55.00

 

 

9.

Equipment for sports and hobbies

Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
musical instruments

HNo
CO Yes. Describe.....

10. Firearms

Examples: Pistols, rifles, shotguns, ammunition, and related equipment
No
CO Yes. Describe.....

11. Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
0 No
Official Form 106A/B Schedule A/B: Property page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 19-51342-btb Doc 16-1 Entered 01/08/20 14:09:48 Page 27 of 32
Case 19-51342-btb Docl Entered 11/14/19 17:36:27 Page 17 of 47

Debtor1 PHILIP L GERWIG
Debtor2 KATHERINE A GERWIG Case number (if known)

Ml Yes. Describe...

 

 

 

 

 

 

 

 

 

 

[Wearing apparel, cloths, shoes, ete. $300.00
12. Jewelry
Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
ONo
Ml Yes. Describe.....
[wedding rings, necklaces, brochet & earings $525.00
13. Non-farm animals
Examples: Dogs, cats, birds, horses
ONo
Ml Yes. Describe.....
dogs (2) $0.00
14. Any other personal and household items you did not already list, including any health aids you did not list
HNo
OO Yes. Give specific information.....
15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
for Part 3. Write that number here $3,771.00

 

 

 

Describe Your Financial Assets

Do you own or-have any legal or equitable interestin any of the following? Current value of the

portion you. own?
Do. not'deduct secured
claims-or.exemptions.

16. Cash
Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

0 No

Cash $150.00

17. Deposits of money
Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar

institutions. If you have multiple accounts with the same institution, list each.

 

 

OONo

MV eS. cee Institution name.
17.1. Checking 7 NEVADA STATE BANK $1,346.57
17.2. Savings #i NEVADA STATE BANK $78.10

 

 

18. Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts

HNo
| 7: ee Institution or issuer name:
Official Form 106A/B Schedule A/B: Property page 4

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 19-51342-btb Doc16-1 Entered 01/08/20 14:09:48 Page 28 of 32

Case 19-51342-btb Docl Entered 11/14/19 17:36:27 Page 18 of 47

Debtor1 PHILIP L GERWIG
Debtor2 KATHERINE A GERWIG Case number (if known)

 

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
joint venture

HNo

OO Yes. Give specific information about them...................
Name of entity: % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

HNo
OO Yes. Give specific information about them
Issuer name:

21. Retirement or pension accounts
Examples: Interests in IRA, ERISA, Keogh, 401(k}, 403(b), thrift savings accounts, or other pension or profit-sharing plans
ONo

Ml Yes. List each account separately.

 

 

Type of account: Institution name:
401 (k) Empower Retirement $126,007.04
Pension Maryland State Retirement Agency Unknown

 

 

22. Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company
Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
HNo

7: Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
MNo
OO Yes... Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1)}, 529A(b), and 529(b)(1).

HNo
OD yes............. Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
HNo

OO Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

HNo
OO Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
HNo

OO Yes. Give specific information about them...

Money.or property. owed to you? Current value of the
portion you own?
Do. hot deduct secured
claims or exemptions:

28. Tax refunds owed to you
HNo

OO Yes. Give specific information about them, including whether you already filed the returns and the tax years

Official Form 106A/B Schedule A/B: Property page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 19-51342-btpb Doc16-1 Entered 01/08/20 14:09:48 Page 29 of 32

Case 19-51342-btb Docl1 Entered 11/14/19 17:36:27 Page 19 of 47

Debtor1 PHILIP L GERWIG
Debtor2 KATHERINE A GERWIG Case number (if known)

 

29. Family support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

HNo
OO Yes. Give specific information......

30. Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
benefits; unpaid loans you made to someone else

HNo
CO Yes. Give specific information...

31. Interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance

HNo

CO Yes. Name the insurance company of each policy and list its value.
Company name: Beneficiary: Surrender or refund
value:

32. Any interest in property that is due you from someone who has died
If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
someone has died.

HNo
CO Yes. Give specific information...

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue

HNo
CO Yes. Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
HNo
OO Yes. Describe each claim.........

35. Any financial assets you did not already list
HNo
CO Yes. Give specific information...

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
for Part 4. Write that number here. «$127,581.71

 

 

Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

 

37. Do you own or have any legal or equitable interest in any business-related property?
No. Go to Part 6.
UO Yes. Go to line 38.

ingens Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
If you own or have an interest in farmland, list it in Part 1.

 

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
WH No. Go to Part 7.
O Yes. Go to line 47.

 

Describe All Property You Own or Have an Interest in That You Did Not List Above
Official Form 106A/B Schedule A/B: Property page 6

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 19-51342-btpb Doc16-1 Entered 01/08/20 14:09:48 Page 30 of 32

Case 19-51342-btb Docl Entered 11/14/19 17:36:27 Page 20 of 47

Debtor1 PHILIP L GERWIG
Debtor2 KATHERINE A GERWIG Case number (if known)

 

53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership

HNo
OO Yes. Give specific information.........

 

 

 

 

 

 

54. Add the dollar value of all of your entries from Part 7. Write that number here ..........cseccseeesseenseeeeeeeee $0.00
List the Totals of Each Part of this Form

55. Part 1: Total real estate, line 2 $509,800.00
56. Part 2: Total vehicles, line 5 $10,710.00

57. Part 3: Total personal and household items, line 15 $3,771.00

58. Part 4: Total financial assets, line 36 $127,581.71

59. Part 5: Total business-related property, line 45 $0.00

60. Part 6: Total farm- and fishing-related property, line 52 $0.00

61. Part 7: Total other property not listed, line 54 + $0.00

62. Total personal property. Add lines 56 through 61... $142,062.71 | Copy personal property total $142,062.71
63. Total of all property on Schedule A/B. Add line 55 + line 62 $651,862.71
Official Form 106A/B Schedule A/B: Property page 7

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 19-51342-btb Doc 16-1 Entered 01/08/20 14:09:48 Page 31 of 32
Case 19-51342-btb Docil Entered 11/14/19 17:36:27 Page 43 of 47

Fill in this information to identify your case:

 

 

 

Debtor 1 PHILIP L GERWIG

First Name Middie Name Last Name
Debtor 2 KATHERINE A GERWIG
(Spouse if, filing) First Name Middie Name Last Name

United States Bankruptcy Court forthe: DISTRICT OF NEVADA

 

Case number
(if known) (] Check if this is an
amended filing

 

 

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7 12/15

 

If you are an individual filing under chapter 7, you must fill out this form if:
@ creditors have claims secured by your property, or

a you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
sign and date the form.

Be as complete and accurate as possible. if more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

List Your Creditors Who Have Secured Claims

 

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
information below. / / / /
_ Identify the creditor and the property that is collateral _ What do you intend to do with the property that Did you claim the property
co Ce ee secures a debt? Ce as exempt on Schedule C?

Creditors NEW AMERICAN FUNDING (i Surrender the property. CI No
name: ( Retain the property and redeem it.
@ Retain the property and enter into a M Yes

Description of 521 Wedge Lane Fernley, NV
property 89408 Lyon County

securing debt:

Reaffirmation Agreement.
(1 Retain the property and [expiain]:

 

 

Creditors SELECT PORTFOLIO SERVICING MI Surrender the property. ONo
name: INC. C1 Retain the property and redeem it. a
Yes
_ C7 Retain the property and enter into a
Description of 11907 SUNSET CIRCLE Reaffirmation Agreement.
property Hagerstown, MD 21742 (9 Retain the property and [explain]:

securing debt. Washington County

 

 

List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 

Describe your unexpired personal property leases . Will the lease be assumed?
Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

EXHIBIT F
Case 19-51342-btb Doc 16-1 Entered 01/08/20 14:09:48 Page 32 of 32
Case 19-51342-btb

Debtor1 PHILIP L GERWIG
Debtor2 KATHERINE A GERWIG

Case number (if known)

 

Lessor's name:
Description of leased
Property:

Lessor's name:
Description of leased
Property:

Lessors name:

Description of leased
Property:

Lessors name:

Description of leased
Property:

Lessors name:

Description of leased
Property:

Lessors name:

Description of leased
Property:

Lessors name:

Description of leased
Property:

Sign Below

Doc1 Entered 11/14/19 17:36:27 Page 44 of 47

 

OO OBOAa 8h b8@adaaooo oo

No

Yes

No

Yes

No

Yes

No

Yes

No

Yes

No

Yes

No

Yes

 

Under penalty of perjury, | declare that | have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

X  /s/ PHILIP L GERWIG

X /s!/ KATHERINE A GERWIG

 

 

PHILIP L GERWIG
Signature of Debtor 1

Date November 14, 2019

KATHERINE A GERWIG
Signature of Debtor 2

Date November 14, 2019

 

 

Official Form 108

Statement of Intention for Individuals Filing Under Chapter 7

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

page 2

Best Case Bankruptcy
